DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Office Action, received 10-26-2020, is acknowledged.  Claims 1, 24, 42, 44, and 49 have been amended.  Claim 43 has been canceled.
Claims 1-3, 8, 10, 16, 24, 28, 29, 31, 35, 37, 42, 44-46, 49, and 50 are pending.  Claims 28, 29, 31, 35, and 37 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention.
Claims 1-3, 8, 10, 16, 23, 24, 42, 44-46, 49, and 50 are under consideration.
Rejections Withdrawn or Moot
The rejection of claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for in those embodiments wherein said multiple internal amino acids are designated as "at least one", it is unclear then which of the multiple internal amino acids are the "first internal amino acid", is moot in light of the cancelation of the claim.
The rejection of claims 1-3, 8, 10, 16, 23, 24, 42, and 44-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for in those embodiments wherein said multiple internal amino acids are designated as "at least one", it is unclear then which of the multiple internal amino acids are the "first internal amino acid", is withdrawn in light of the claim amendments.
The rejection of claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: (a) whether said bacterial effector translocase protein of claim 24 "further" comprises a second internal amino acid conjugated to a linker to form a second side chain; (b) whether said "second internal amino acid" is different from the "at least one" of the internal amino acids recited in claim 1; (c) whether said "linker" is different from or identical to the "linker" conjugated to the internal amino acids recited in claim 1; and, (d) whether said "second side chain" is different from the "side chain" of the internal amino acids recited in claim 1, is withdrawn in light of the claim amendments.
The rejection of claim 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for: (a) whether said bacterial effector translocase protein of claim 24 "further" comprises a second internal amino acid conjugated to a linker to form a second side chain; (b) whether said "second internal amino acid" is different from the "at least one" of the internal amino acids recited in claim 1; (c) whether said "linker" is different from or identical to the "linker" conjugated to the internal amino acids recited in claim 1; and, (d) whether said "second side chain" is different from the "side chain" of the internal amino acids, is withdrawn in light of the claim amendments.
The rejection of claim 49, and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "short D-peptide linker", is withdrawn in light of the claim amendments.
The rejection of claims 42, and 44-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for treatment of all disorders, is withdrawn in light of the claim amendments.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 1 is now a composition, comprising a bacterial effector translocase protein having an N-terminus, a C-terminus and internal amino acids, wherein a first linker is conjugated to first internal amino acid, wherein the first linker forms a first side chain; and antibody linked to the bacterial effector translocase protein via the side chain.
	Claim 2 recites: composition of claim 1, wherein the antibody is linked to the bacterial effector translocase protein via chemical conjugation.
	Because claim 1 now recites that the antibody is linked to be bacterial effector translocase via the first side chain, claim 2 is now unclear if said antibody is now twice linked to said bacterial effector translocase protein, i.e., once via the side chain and second directly to the bacterial effector translocase protein via chemical conjugation. 
	Claim 3 depends from claim 2, but does not clarify the issue.

Claims 42, and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As newly amended, claim 42 is now a method of treating cancer in a subject, the method comprising administering to the subject a pharmaceutically acceptable dose of a bacterial effector translocase protein having an N-terminus, a C-terminus and internal amino acids, wherein a first linker is conjugated to a first internal amino acid, wherein the first linker forms a first side chain; an antibody, wherein the antibody is linked to the bacterial effector translocase protein via the first side chain; and a cargo molecule, wherein the cargo molecule is delivered to a cell of the subject to treat the cancer.
	Now that the scope of the claim is restricted to treating "cancer", it is unclear how the cancer is treated because the antibody has is no specificity for "cancer" cells, and said cargo molecule also has no specificity for "cancer".
	Claims 44-46 depend from claim 42, but do not clarify the issues.
Claims 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 49 now recites synthesizing a bacterial effector translocase protein variant comprising one cysteine mutation.
	The specification does not define the metes and bounds of what constitutes a "variant" bacterial effector translocase protein.
	Thus, it is unclear forms of a bacterial effector translocase protein may be included in or excluded from the scope of a "variant" bacterial effector translocase protein.
Conclusion
Claims 2, 3, 42, 44-46, 49, and 50 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 13, 2021